DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hwa Joong Kim on 01/24/2022.

The application has been amended as follows: 

In claim 11, after “destination” in line 11, add: 
“control the mobile body to move towards the temporary destination”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Mudalige 852 discloses a mobile body (In fig. 16 and paragraph [0128}, Mudalige 852 discloses a follower vehicle participating in a platoon), comprising:
a map storage (In paragraph [0128], Mudalige 852 discloses that the follower vehicle includes a platooning control system 400 including associated memory and storage, where autonomous controller 
an intelligence processor (In paragraph [0128], Mudalige 852 discloses that the follower vehicle includes a platooning control system 400 including a processor) that recognizes whether or not an object in a periphery is a mobile body to be followed (In paragraph [0086], Mudalige 852 discloses that in creating a platoon, a potential leader vehicle advertises to other vehicles a desire to form a platoon; the examiner understands the range of the vehicle’s V2V communication to be its periphery, where the receipt of a potential leader vehicle’s advertisement indicates to the following vehicle that an object in the periphery is a mobile body to be followed), wherein
when the object is the mobile body to be followed and the mobile body to be followed does not exist on a travel path indicated by the travel path information, the intelligence processor sets a position on the travel path in which the mobile body to be followed is projected, as a temporary destination (In fig. 39 and paragraphs [0107]-[0108], Mudalige 852 discloses that the follower vehicle receives “a position, velocity, and heading objective” for various durations in time, where the objectives are defined and sent by the lead vehicle, see fig. 39 below, where the objectives indicate temporary destinations of the vehicles for the durations of time shown, and where the lead vehicle travels along a different path than the follower vehicles (does not exist on the travel path of the follower vehicle); the examiner understands these objectives to be positions on the path in which the lead vehicle is “projected” in that the objectives do not indicate the position of the lead vehicle itself, but still represent the general direction in which the lead vehicle and platoon are traveling).



	Similar reasoning to that of claim 1 is applied to independent claim 11.

	Claims 1-3 and 7-11 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HARRISON HEFLIN/               Examiner, Art Unit 3665                                                                                                                                                                                         
/HUNTER B LONSBERRY/               Supervisory Patent Examiner, Art Unit 3665